Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Richard Raymond Dixon, II, Appellant                 Appeal from the 6th District Court of Lamar
                                                      County, Texas (Tr. Ct. No. 25414).
 No. 06-19-00059-CR         v.                        Memorandum Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                         Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Richard Raymond Dixon, II, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED JUNE 11, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk